
	
		III
		110th CONGRESS
		1st Session
		S. RES. 174
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Kerry (for himself,
			 Ms. Snowe, Ms.
			 Landrieu, Ms. Cantwell,
			 Mr. Lieberman, Mr. Bayh, Mr.
			 Vitter, Mr. Coleman, and
			 Mr. Cardin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the entrepreneurial spirit of
		  small business concerns in the United States during National Small Business
		  Week, beginning April 22, 2007.
	
	
		Whereas the 25,800,000 small business concerns in the
			 United States are the driving force behind the Nation's economy, creating more
			 than 2/3 of all net new jobs and generating more than 50
			 percent of the Nation's nonfarm gross domestic product;
		Whereas small business concerns are the Nation's
			 innovators, advancing technology and productivity;
		Whereas small business concerns represent 97 percent of
			 all exporters and produce 28.6 percent of exported goods;
		Whereas Congress established the Small Business
			 Administration in 1953, to aid, counsel, assist, and protect the interests of
			 small business concerns in order to preserve free competitive enterprise, to
			 ensure that a fair proportion of the total purchases and contracts or
			 subcontracts for property and services for the Federal Government be placed
			 with small business concerns, to ensure that a fair proportion of the total
			 sales of Government property be made to such small business concerns, and to
			 maintain and strengthen the overall economy of the Nation;
		Whereas the Small Business Administration has helped small
			 business concerns access critical lending opportunities, protected small
			 business concerns from excessive Federal regulatory enforcement, played a key
			 role in ensuring full and open competition for Government contracts, and
			 improved the economic environment in which small business concerns
			 compete;
		Whereas for over 50 years, the Small Business
			 Administration has helped millions of entrepreneurs achieve the American dream
			 of owning a small business concern, and has played a key role in fostering
			 economic growth; and
		Whereas the President has designated the week beginning
			 April 22, 2007 as National Small Business Week: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)honors the
			 entrepreneurial spirit of small business concerns in the United States during
			 National Small Business Week, beginning April 22, 2007;
			(2)applauds the
			 efforts and achievements of the owners of small business concerns and their
			 employees, whose hard work and commitment to excellence have made them a key
			 part of the Nation's economic vitality;
			(3)recognizes the
			 work of the Small Business Administration and its resource partners in
			 providing assistance to entrepreneurs and small business concerns;
			(4)strongly urges
			 the President to take steps to ensure that—
				(A)the applicable
			 procurement goals for small business concerns, including the goals for small
			 business concerns owned and controlled by service-disabled veterans, small
			 business concerns owned and controlled by women, HUBZone small business
			 concerns, and small business concerns owned and controlled by socially and
			 economically disadvantaged individuals, are reached by all Federal
			 agencies;
				(B)guaranteed loans,
			 including microloans and microloan technical assistance, for start-up and
			 growing small business concerns and venture capital are made available to all
			 qualified small business concerns;
				(C)the management
			 assistance programs delivered by resource partners on behalf of the Small
			 Business Administration, such as small business development centers, women’s
			 business centers, and the Service Corps of Retired Executives, are provided
			 with the Federal resources necessary to do their jobs; and
				(D)reforms to the
			 disaster loan program of the Small Business Administration are implemented as
			 quickly as possible; and
				(5)urges that, as
			 was the case in the President's budget for fiscal year 2008, the Small Business
			 Administration continue to be designated as a major agency in the President's
			 budget submitted pursuant to section 1105 of title 31, United States Code, and
			 that the Administrator of the Small Business Administration have an active role
			 as a member of the President's Cabinet.
			
